July 31, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           SIMULIS, L.L.C., Appellant

NO. 14-13-00383-CV                           V.

         GENERAL ELECTRIC CAPITAL CORPORATION, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, General
Electric Capital Corporation, signed January 29, 2013, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Simulis, L.L.C., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.